Title: From George Washington to William Roberts, 29 August 1799
From: Washington, George
To: Roberts, William



Mr Roberts,
Mount Vernon 29th Augt 1799

I have been much disappointed in not seeing you according to promise—and more so from your silence.
My Millers time, as I informed you would be the case, expired the 12th of this month; but rather than leave my Mill to the care of Negros, he has consented to remain until this time; & will do so until the day after tomorrow, when he has engaged a Waggon to remove him & his things, to the place to which he is going—many miles from hence.
I request to hear from you immediately, for it is better to know the worst of a thing, than to be held in suspence. I remain Your friend &ca

Go: Washington

